*755SUMMARY ORDER
■ Plaintiffs appeal from an August 18, 2008, order of the United States District Court for the Southern District of New York (Crotty, J.), dismissing their securities fraud class action suit for failure to allege scienter adequately under 15 U.S.C. § 78u-4(b)(2). See Medis Investor Group v. Medis Tech., Ltd., 586 F.Supp.2d 136 (S.D.N.Y.2008). We assume the parties’ familiarity with the facts of the case, its procedural history, and the scope of the issues on appeal.
After considering all of Plaintiffs’ arguments, we find them to be without merit and AFFIRM substantially for the reasons given by the District Court. As for their request for leave to amend their complaint, Plaintiffs concede that they failed to request leave to amend below. See Appellant’s Br. 58. (“Plaintiffs should have been given leave to fix any infirmity sua sponte.”) In any event, Plaintiffs provide an insufficient basis to disturb the District Court’s judgment. See In re Am. Express Co. S’holder Litig., 39 F.3d 395, 402 (2d Cir.1994) (denying leave to amend as futile where “[a]ppellants have not indicated how they could satisfy” the requirements of a claim and “it is hardly self-evident that they could transform the facts pleaded into a sufficient allegation”).